IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 August 29, 2008
                                No. 07-60471
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

THOMAS OGHENOVO IWO

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A76 837 959


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Thomas Oghenovo Iwo, a citizen and native of England, submitted a
petition for review from the decision by the Board of Immigration Appeals (BIA)
dismissing his appeal from the Immigration Judge’s (IJ) order denying his
motion to terminate proceedings.
      Iwo argues that the BIA erred by relying on the decision in Qureshi v.
Gonzales, 442 F.3d 985, 990 (7th Cir. 2006), to find that he waived any challenge



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60471

to the IJ’s jurisdiction by conceding removability and failing to object to the
NTA. This court recently cited Qureshi in adopting the same rule. Chambers
v. Mukasey, 520 F.3d 445, 449-50 (5th Cir. 2008). By conceding removability and
failing to object to the NTA, Iwo waived any challenge to the IJ’s jurisdiction in
removal proceedings. See Chambers, 520 F.3d at 449-50. Iwo’s argument is
without merit.
      Iwo also contends that the BIA erred by finding his notice to appear (NTA)
was not defective. He argues that the NTA was fatally defective because it was
not signed by the proper authority. The NTA was consistent with 8 C.F.R.
§ 239.1(a), which governs who may issue a NTA. See Ali v. Gonzales, 435 F.3d
544, 546-47 (5th Cir. 2006).
      Iwo also argues that the IJ and BIA failed to provide adequate reasoned
explanations for the decisions, that he should be entitled to equitable tolling,
and that the Government deliberately deceived the court. Because Iwo failed to
raise these issues before the BIA, this court lacks jurisdiction to consider them.
See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      Accordingly, Iwo’s petition for review is DENIED.




                                        2